DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Albornoz (US 2015/0310742) in view of Scopigno et al. (US 2012/0003921).
Re claim 1, Albornoz discloses a method in a computing system including at least one processor (fig 1, ref 120, Processing & Communication Unit) for managing vehicle-to-vehicle communication of vehicle status events (see abstract: A vehicular safety system employing an adaptive epidemic information dissemination protocol running on a wireless ad-hoc network composed by neighboring vehicles and roadside stations.), the method comprising: 
detecting an occurrence of a vehicle status trigger event in a source vehicle (paragraph [66], The processing unit 200 receives information from available information sources including the collision sensors 102, accelerometers 103, speedometer 104, air bag deployment sensor 105, proximity sensors 106 and steering sensor 107 to determine if an event such as a sudden acceleration, deceleration, or collision has occurred.); 
identifying information describing a type of the vehicle status event (paragraph [78], Upon the occurrence of an event 401 the processing unit 200 generates a time-stamped message 403 containing data describing the type of event); 
determining a priority of the vehicle status event (paragraph [78], its priority (see below), wherein the priority is based at least in part on the type of the vehicle status event (paragraph [83], For example, the priority may reflect the severity of the event (e.g. collisions, excessive speed, and sudden decelerations in decreasing order of severity); 
determining whether the vehicle status event is to be reported to at least one other vehicle (paragraph [84],  For convenience of transmitting messages, events may each be assigned a short numerical code. This may cover both low-level and high-level type of information and may also indicate the priority .... Thus, for example, vehicle nodes might transmit only messages about events for which the numerical code value is less than a set threshold value); 
when the vehicle status event is to be reported to at least one other vehicle (paragraph [84]):
generating a vehicle status event message, wherein the vehicle status event message includes the priority of the vehicle status event and at least a portion of the information describing the type of the vehicle status event (paragraph [78], Upon the occurrence of an event 401 the processing unit 200 generates a time-stamped message 403 containing data describing the type of event, its priority (see below),);  and 
broadcast the vehicle status event message to the at least one other vehicle (paragraph [79], These messages 403 can be received by broadcasting nodes 301, by listening nodes 405, or by neighbouring vehicles 404. ).; 
wherein upon receipt of the vehicle status event message, the at least one other vehicle broadcast the received vehicle status event message to at least a second set of vehicles (paragraph [79], Neighbouring vehicles 404 receive, store and re-transmit these messages in order to alert other drivers about the presence of a hazard or about endangered drivers).
Albornoz discloses the claimed invention include suggesting, but not an explicit recitation, that the second set of nodes does not include the source vehicle (paragraph [79], to alert other drivers about the presence of the hazard or about endangered drivers) since it is clear that the source would not fall into the set of other drivers that need information about the presence of the hazard. As such, for completion, and since Albornoz does not explicitly exclude the source vehicle, analogous art Scopigno is cited as explicit teaching of exclusion of the source vehicle. 
Scopigno disclose detecting an occurrence vehicle status trigger event in a source vehicle (paragraph [47], As may be seen in FIG. 3, a collision may happen between vehicles 3013 and 3014 on road 3010. At this point, either of vehicles 3013 or 3014, or both, may issue a packet in order to warn other vehicles, for instance the ones travelling on the same road of the accident.), broadcasting the vehicle status event message to at least one other vehicle (paragraph [48],  if the packet was originated, for instance, by vehicle 3014, the packet might include the position and/or the travelling direction of vehicle 3014 before the accident as well as a road direction along which the packet might need to be transmitted. An example of road direction may be "forward", "backward", or "forward-backward". By road direction it is meant, for instance, the direction along the road with respect to the last recorded direction of the originating vehicle. Accordingly, in the example of FIG. 3, the packet might contain "backward" as a direction of propagation. In such a case, it would be the intention of vehicle 3014 to transmit the packet along the part 3040 of road 3010. Accordingly, when node 3012 [at least one other vehicle] receives the packet; also see fig 3, ref 3030); 
wherein upon receipt of the vehicle status event message, the at least one other vehicle broadcast the receive status event message to at least a second set of vehicles (paragraph [48], Accordingly, when node 3012 receives the packet, it may analyze its own position and decide that the packet needs to be forwarded, since vehicle 3012 is placed in a direction which is backward with respect to the last direction of vehicle 3014, thereby respecting the condition prescribed in the packet. By forwarding the packet through vehicle 3012, vehicle 3011 may also be informed of the accident.), wherein the second set of vehicle does not include the source vehicle (paragraph [48],  Accordingly, in the example of FIG. 3, the packet might contain "backward" as a direction of propagation.. Reviewer note the backward direction of propagation does not include the source vehicle. Also see paragraph [50],  For instance, by using a directional antenna, the broadcasting region may be directed toward the direction in which the packet needs to be transmitted).
 It would therefore have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to use this teaching of Scopigno in the broadcasting of the received vehicle status event message step of Albornoz, thereby having wherein the second set of vehicles does not include the source vehicle so as to reduce the amount of traffic on the network (paragraph [6]). 
 
Re claim 2, in the obvious combination, Albornoz discloses wherein the type of the vehicle status event is based on a status of the vehicle (paragraph [80],  For example a sudden deceleration coupled with air bag deployment).
Re claim 3, in the obvious combination, Albornoz discloses wherein the status of the vehicle is application of brake, change in speed, change in acceleration, change in driving lane, turning on/off of headlights, turning on/of of fog lights, turning on/off wiper blade, fuel indicator, other car fluid indicator, or an operation parameter (paragraph [80, sudden deceleration). 
Re claim 4, in  the obvious combination, Scopigno discloses feature silent in Albornoz wherein the type of the vehicle event is based on a status of another vehicle (paragraph [49], Alternatively, or in addition, the packet may also be created by other vehicles in proximity of the vehicles 3013 and 3014. )., 
It would therefore have been obvious to incorporate this feature of Scopigno into the type of the vehicle event of Albornoz so as to prevent and/or predict and react to potential dangerous situations (paragraph [4]). 
Re claim 5, in  the obvious combination, Scopigno discloses feature silent in Albornoz wherein the type of vehicle status event is based on a condition of a roadway on which the vehicle is present (paragraph [55], vehicle 4013 might detect an oil leak 4014 at the crossing of roads 4010 and 4020. Accordingly, vehicle 4013 might generate a broadcast message including information concerning the position and the nature of the oil leak 4014 )., 
It would therefore have been obvious to incorporate this feature of Scopigno into the type of the vehicle event of Albornoz so as to prevent and/or predict and react to potential dangerous situations (paragraph [4]). 
Re claim 6, in  the obvious combination, Scopigno discloses feature silent in Albornoz wherein the type of vehicle status event is based on an obstacle (paragraph [47], a collision ... blocked [obstacle] by the accident)., 
It would therefore have been obvious to incorporate this feature of Scopigno into the type of the vehicle event of Albornoz so as to prevent and/or predict and react to potential dangerous situations (paragraph [4]). 
Re claim 7, in  the obvious combination, Scopigno discloses feature silent in Albornoz wherein the type of vehicle status event is based on an environmental condition (paragraph [75], the type of event to be broadcasted .. weather alert)., 
It would therefore have been obvious to incorporate this feature of Scopigno into the type of the vehicle event of Albornoz so as to prevent and/or predict and react to potential dangerous situations (paragraph [4]).
Regarding claim 8, Albornoz discloses wherein the environmental condition describes poor traction due to a weather condition (page 2, [0060]).
Re claim 9, in  the obvious combination, Albornoz discloses wherein the type of vehicle status event is based on an an emergency event (paragraph [82], an emergency signalled by the processing unit 200 (such as engine fire).
Re claim 10, in the obvious combination, Albornoz discloses that the computing system is integrated into the source vehicle (paragraph [64], A processing and communication unit 120 installed on the vehicle).
 Regarding claim 11, Albornoz discloses wherein the computing system is a mobile device associated with a driver or passenger of the source vehicle (page 1, [0006]).
 Regarding claims 12, 19, Albornoz discloses weather factors (page 2, [0060]).
Regarding claim 13, Albornoz discloses the type of the vehicle status event (page 4, 0078]).
Regarding claim 14, Albornoz discloses determining a set of neighboring vehicles to which the vehicles status event is to be broadcasted; and selecting the at least one other vehicle from the set of neighboring vehicles (fig. 1-fig. 6).
 Regarding claim 15, Albornoz discloses wherein the set of neighboring vehicles includes a non-connected vehicle, wherein for non-connected vehicle is not subscribed to receive the vehicle status event message (fig.1-fig. 6).
 Re claim 16, in the obvious combination, Albornoz discloses wherein, upon receipt of the vehicle status event message, the at least one other vehicle displays the received vehicle status event message to a driver or passenger of the at least one other vehicle (paragraph [89], if that is not the case the information contained in field 504, if it needs to be drawn to the driver's attention, is shown to the driver through display 108 at step S710; paragraph [86],  that additional information that does not require a reply from the on-board unit 120, such as data about road hazards, is included in optional field 504;).
 Regarding claim 18, Albornoz discloses wherein prior to broadcasting the received vehicle status event message to at least one vehicle in the second set of vehicle, the at least one other vehicle modifies the vehicle status event message (page 5, [0086]).
 Regarding claim 20, Albornoz discloses wherein the vehicle to vehicle notification server determines a third set of neighboring vehicles of the source vehicle to which the vehicle status event is to be broadcasted and wherein the vehicle to vehicle notification server broadcasts the vehicle status message to at least one vehicle in the third set of neighboring vehicles (fig. 3-fig. 4; page 5, [0086]).
Re claim 21, in the obvious combination, Scopigno discloses feature silent in Albornoz receiving a response message to the event status message from at least one vehicle that received the event-status message (paragraph [70], After waiting a safety time T.sub.safety at step 7008, the node may check whether a copy of the packet is received at step 7009. In such a case, the node may assume that another node has received the packet and it is now forwarding it in the direction of propagation; see fig 7 ref 7009, Received confirmation "Ack"?). 
It would therefore have been obvious to incorporate this feature of Scopigno into the disclosure of Albornoz so as to use the network in the most efficient manner possible since an acknowledgement will reduce the number of unnecessary packet sent (paragraph [49). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

MPEP 2106.03(II) states: "A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category."
Claim 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to the computer-readable storage medium and the specification (paragraphs [13], [15] where the specification describe the medium in exemplary form without excluding transitory medium) has not defined said medium such that it excludes non-statutory embodiments. Therefore, given the broadest reasonable interpretation, the claim is drawn to a statutory and non-statutory embodiments and is therefore not eligible for patent protection under 35 USC 101.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rubin et al. (US 2013/0279491) discloses………
Kumar et al. (US 2011/0257869) discloses……….
Liu et al. (US 2005/0088318) discloses vehicle-vehicle….
Fernandez-Aiguilera et al. (US 2016/0097224) discloses automatic….
Sakai (US 2018/0326994) discloses……..
Tarte et al. (US 2017/0361835) discloses autonomous parking…….


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
June 14, 2022

                                                                     /DANIEL PREVIL/                                                                     Primary Examiner, Art Unit 2684